It appears to me that under the particular facts and circumstances of this case the municipality should be estopped from rescinding the building permit issued to plaintiff January 21, 1946, and that the latter should at least be permitted to complete the building as planned.
Here, we have a situation where the municipality, as early as 1930, about six years after the zoning ordinance was passed, issued a permit for the construction of the first story of a planned two-story office building. At that time, according to the record, the building inspector was informed that plaintiff contemplated the completion of the building by erecting a second story at some future time. The original plans were prepared at an extra expense of about $2,700 for a second story and included some items which would not have been necessary for a one-story building. Throughout the council proceedings in connection with the adoption of the zoning ordinance, the large colored map was used to indicate the limitations of the different use zones. This map showed plaintiff's lots, referred to in these proceedings, to be in the "light industrial" zone. Thereafter, it appears that the colored map remained in use in the office of the city clerk, copies of it were used for reference purposes in the offices of the city building inspector and the city planning commission, and it was considered by the city officers as the official zoning map of the city. After the permit was issued to plaintiff on January 21, 1946, to complete the building and before it was rescinded the following month, plaintiff, relying upon the January permit, expended in excess of $12,000 in preparation for the completion of the building, by entering into contracts, purchasing materials, and making alterations on the original building. It seems to me that under these circumstances February 8, 1946, was a late date for the municipality to rescind the permit.
I cannot agree with the ruling of a divided court in the case of The Alexander Co. v. City of Owatonna, 222 Minn. 312, *Page 88 
24 N.W.2d 244, as applicable in this case. In that case, it was held that the city was not estopped to deny the authority of the city engineer in issuing the permit, on the theory that the function there involved was governmental and not proprietary in nature. In that case, plaintiff applied to the city engineer on April 12, 1944, for permission to make the planned alterations of the building and construct a proposed driveway over the sidewalk, including the cutting of the curb. The engineer suggested certain changes in the plans, which were complied with, and then told the company it could go ahead with the work, including the cutting of the curb. After the alterations to the building had been completed early in June 1944 and when the work of constructing the driveway and cutting the curb was in process, a member of the city council observed the work being done and objected on the ground that it was being done without authority of the council. The work was then stopped, and hearings were held in the matter, at which times certain citizens objected to the driveway and curb-cutting on the ground that the proposed driveway would constitute a serious traffic hazard. On July 18, 1944, the council, by a vote of four to three, denied the application for the permit.
In the instant case, it is conceded that in 1930 plaintiff was issued a permit to construct the first story of the building, at which time the building inspector relied on the colored map, which showed plaintiff's property in the "light industrial" zone. About 16 years afterward, in January 1946, still relying on the colored map, the building inspector again issued a permit to complete the second story, even though in September 1944, according to the majority opinion, interveners directed the attention of the appropriate city officials to their contention that plaintiff's property was in the "multiple dwelling" zone, but no action was taken by the municipality in the matter. For these reasons, I cannot concur with the majority holding on the question of estoppel of the municipality.